FILED
                             NOT FOR PUBLICATION                           OCT 10 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KIT LOCKLEAR,                                    No. 13-15955

                Plaintiff - Appellant,           D.C. No. 2:12-cv-01798-SLG

  v.
                                                 MEMORANDUM*
GREG MENDOZA, Governor; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                              for the District of Arizona
                    Sharon L. Gleason, District Judge, Presiding**

                           Submitted September 23, 2014***

Before:         HAWKINS, W. FLETCHER, and RAWLINSON, Circuit Judges.

       Kit Locklear appeals pro se from the district court’s judgment dismissing his

action challenging his termination from his employment with the Gila River Indian


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The Honorable Sharon L. Gleason, United States District Judge for
the District of Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Community Department of Rehabilitation and Supervision. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo questions of sovereign immunity and

subject matter jurisdiction. Orff v. United States, 358 F.3d 1137, 1142 (9th Cir.

2004). We may affirm on any basis supported by the record. Thompson v. Paul,

547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Although the district court did have subject matter jurisdiction over

Locklear’s constitutional claims, dismissal was proper because Locklear failed to

state claims and because the tribe was immune from suit. See R.J. Williams Co. v.

Fort Belknap Hous. Auth., 719 F.2d 979, 982 (9th Cir. 1983) (“[N]o action under

42 U.S.C. § 1983 can be maintained in federal court for persons alleging

deprivation of constitutional rights under color of tribal law. Indian tribes are

separate and distinct sovereignties and are not constrained by the provisions of the

fourteenth amendment.” (internal citations omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                      13-15955